FILED
                                                                    Oct 07 2020, 8:45 am

                                                                        CLERK
                                                                    Indiana Supreme Court
                                                                       Court of Appeals
                                                                         and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Jeffrey Elftman                                         Curtis T. Hill, Jr.
Kokomo, Indiana                                         Attorney General of Indiana
                                                        Tiffany A. McCoy
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA
Javier Thurman,                                         October 7, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-3068
        v.                                              Appeal from the Tipton Circuit
                                                        Court
State of Indiana,                                       The Honorable Thomas Lett,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        80C01-1812-F1-536



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-3068 October 7, 2020               Page 1 of 16
[1]   Javier Thurman appeals his convictions for two counts of pointing a firearm as

      level 6 felonies and two counts of criminal recklessness as level 6 felonies. He

      raises one issue which we restate as whether his convictions violate Indiana’s

      prohibition against double jeopardy. We affirm in part, reverse in part, and

      remand.


                                      Facts and Procedural History

[2]   At approximately 6:40 a.m. on December 19, 2018, Maynor Soto parked his

      truck at the Love’s Truck Stop in Tipton County, placed his seat back, and

      closed his eyes to rest. At approximately that same time, Clark Culp stopped at

      the Love’s Truck Stop, parked at a pump, left his car running and unlocked,

      and went inside the store. 1 He poured himself a coffee, walked to the register,

      and noticed Thurman exiting his vehicle. Culp exited the store and walked

      towards Thurman. Thurman pulled a firearm and pointed it at Culp’s face and

      told him twice not to do anything stupid, and Culp stopped, immediately put

      his hands up, and said, “All right, man.” Transcript Volume II at 191. Culp

      turned his body to the side, “heard the two rounds and then took off running

      after [he] was hit with the second round.” Id.


[3]   Soto heard a knocking on the window, opened his eyes, and Thurman asked

      him: “Can you give me a ride?” Id. at 202. Soto responded in the negative, and




      1
       Counts III and V spell Culp’s name as “Klark Culp,” Appellant’s Appendix Volume II at 7, 9. Count VII
      spells his name as “Clark Kulp.” Id. at 60. The transcript spells his name as Clark Culp.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-3068 October 7, 2020               Page 2 of 16
      Thurman said: “No?” Id. at 203. Thurman pulled a gun, pointed it at Soto’s

      face, and fired. Soto “tried to put the car in reverse to run away from him,” and

      Thurman went around Soto’s vehicle. Id. Thurman pointed the gun again at

      Soto and pulled the trigger twice but the gun “didn’t go off.” Id. Thurman then

      ran away. Law enforcement apprehended Thurman and discovered a .22

      caliber semi-automatic handgun in his possession.


[4]   Tipton County Sheriff’s Major Mike Tarrh interviewed Thurman who admitted

      to entering Culp’s vehicle to steal money, the shootings, pointing the gun at

      Culp and firing, pointing the gun in the general area of Soto, and firing a shot at

      the driver’s side window of Soto’s vehicle.


[5]   On December 26, 2018, the State charged Thurman with: Count I, attempted

      murder of Culp as a level 1 felony; Count II, attempted murder of Soto as a

      level 1 felony; Count III, attempted robbery as a level 3 felony; Count IV,

      possession of a firearm by a serious violent felon as a level 4 felony; Count V,

      pointing a firearm at Culp as a level 6 felony; and Count VI, pointing a firearm

      at Soto as a level 6 felony. On October 16, 2019, the State charged Thurman

      with Count VII, criminal recklessness as a level 6 felony for performing an act

      while armed with a deadly weapon that created a substantial risk of bodily

      injury to Culp, and Count VIII, criminal recklessness as a level 6 felony for

      performing an act while armed with a deadly weapon that created a substantial

      risk of bodily injury to Soto. On October 21, 2019, the State filed a motion to




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-3068 October 7, 2020   Page 3 of 16
      dismiss Count III, which the court granted. The State amended Counts I and

      II. 2

[6]   On October 22, 2019, the court held a jury trial. The State presented the

      testimony of multiple law enforcement officers, Culp, Soto, Douglas Hobbs,

      who witnessed Thurman shoot at Culp, and Deborah Stowers, who witnessed

      Thurman shoot at Soto. The State also introduced a video which showed

      Thurman raising his firearm as Culp approached, firing the first shot as Culp

      backed away, and firing the second shot as Culp ran. The jury found Thurman

      guilty of Count I, attempted murder as a level 1 felony, Count II, attempted

      murder as a level 1 felony, Count V, pointing a firearm as a level 6 felony,

      Count VI, pointing a firearm as a level 6 felony, Count VII, criminal

      recklessness as a level 6 felony, and Count VIII, criminal recklessness as a level

      6 felony. The State moved to dismiss the remaining counts, and the court

      granted the motion.


[7]   The court sentenced Thurman to forty years for Count I, thirty-five years for

      Count II, and two and one-half years each for Counts V, VI, VII, and VIII. The

      court ordered the sentences for Counts I and II to be served consecutively and

      the sentences for Counts V, VI, VII, and VIII to be served concurrent with

      Counts I and II.




      2
          The amended information corrected the citation to the statute governing murder.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-3068 October 7, 2020         Page 4 of 16
                                                   Discussion

[8]    Thurman argues that his convictions for Counts V, VI, VII, and VIII violate

       Indiana’s prohibition of double jeopardy. He asserts that “[b]ecause the actual

       evidence presented by the State, and considered by the jury, had a reasonable

       probability of being based upon the same facts for convictions on groups of

       Counts, specifically 1, 5, and 7 as a group and 2, 6, and 8 as a group, the

       convictions for Counts 5, 6, 7, and 8 are violative of Indiana’s prohibition on

       double jeopardy and should be vacated.” Appellant’s Brief at 9.


[9]    While this case was pending on appeal, the Indiana Supreme Court declared

       “we expressly overrule the Richardson [v. State, 717 N.E.2d 32 (Ind. 1999),]

       constitutional tests in resolving claims of substantive double jeopardy.” Wadle

       v. State, 151 N.E.3d 227, ___ (Ind. 2020). In doing so, the Court observed that

       the subsequent application of the statutory elements test and the actual evidence

       test had “proved largely untenable, ultimately forcing the Court to retreat from

       its all-inclusive analytical framework.” Id. at ___.


[10]   The Court held that “our Double Jeopardy Clause should focus its protective

       scope exclusively on successive prosecutions for the ‘same offense’” and that

       this conclusion “does not suggest that defendants enjoy no protection from

       multiple punishments in a single proceeding; it does, however, shift our analysis

       to other sources of protection—statutory, common law, and constitutional.” Id.

       at ___.

[11]   The Court held:

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3068 October 7, 2020   Page 5 of 16
        When multiple convictions for a single act or transaction
        implicate two or more statutes, we first look to the statutory
        language itself. (The mere existence of the statutes alone is
        insufficient for our analysis.) If the language of either statute
        clearly permits multiple punishment, either expressly or by
        unmistakable implication, the court’s inquiry comes to an end
        and there is no violation of substantive double jeopardy.

        If, however, the statutory language is not clear, a court must then
        apply our included-offense statutes to determine statutory intent.
        See Collins v. State, 645 N.E.2d 1089, 1093 (Ind. Ct. App. 1995)
        (noting that, to resolve a claim of substantive double jeopardy,
        our included-offense statutes guide judicial “analysis of legislative
        intent”), aff’d in part, vacated in part on other grounds, 659 N.E.2d
509 (Ind. 1995)[, reh’g denied]. Under Indiana Code section 35-
        38-1-6, a trial court may not enter judgment of conviction and
        sentence for both an offense and an “included offense.”

                                             *****

        If neither offense is an included offense of the other (either
        inherently or as charged), there is no violation of double
        jeopardy. If, however, one offense is included in the other (either
        inherently or as charged), the court must then look at the facts of
        the two crimes to determine whether the offenses are the same.
        Richardson, 717 N.E.2d at 67 (Boehm, J., concurring). See also
        Bigler v. State, 602 N.E.2d 509, 520 (Ind. Ct. App. 1992) (noting
        that “analysis of legislative intent” in Indiana, unlike the federal
        Blockburger test, “does not end with an evaluation and
        comparison of the specific statutory provisions which define the
        offenses”)[, reh’g denied, trans. denied]. This brings us to the
        second step of our inquiry.

                                             *****

        Once a court has analyzed the statutory offenses charged, it must
        then examine the facts underlying those offenses, as presented in
        the charging instrument and as adduced at trial. Bigler, 602

Court of Appeals of Indiana | Memorandum Decision 19A-CR-3068 October 7, 2020   Page 6 of 16
N.E.2d at 521. Based on this information, a court must ask
               whether the defendant’s actions were “so compressed in terms of
               time, place, singleness of purpose, and continuity of action as to
               constitute a single transaction.” Walker v. State, 932 N.E.2d 733,
               735 (Ind. Ct. App. 2010), [reh’g denied,] cited with approval by Hines
               [v. State, 30 N.E.3d 1216, 1219 (Ind. 2015)].

               If the facts show two separate and distinct crimes, there’s no
               violation of substantive double jeopardy, even if one offense is,
               by definition, “included” in the other. But if the facts show only
               a single continuous crime, and one statutory offense is included
               in the other, then the prosecutor may charge these offenses only
               as alternative (rather than as cumulative) sanctions. The State
               can rebut this presumption only by showing that the statute—
               either in express terms or by unmistakable implication—clearly
               permits multiple punishment.
Id. at ___ (footnotes omitted).


[12]   The Court also stated:

               To reiterate our test, when multiple convictions for a single act or
               transaction implicate two or more statutes, we first look to the
               statutes themselves. If either statute clearly permits multiple
               punishment, whether expressly or by unmistakable implication,
               the court’s inquiry comes to an end and there is no violation of
               substantive double jeopardy. But if the statutory language is not
               clear, then a court must apply our included-offense statutes to
               determine whether the charged offenses are the same. See I.C. §
               35-31.5-2-168. If neither offense is included in the other (either
               inherently or as charged), there is no violation of double
               jeopardy. But if one offense is included in the other (either
               inherently or as charged), then the court must examine the facts
               underlying those offenses, as presented in the charging
               instrument and as adduced at trial. If, based on these facts, the
               defendant’s actions were “so compressed in terms of time, place,

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3068 October 7, 2020   Page 7 of 16
               singleness of purpose, and continuity of action as to constitute a
               single transaction,” then the prosecutor may charge the offenses
               as alternative sanctions only. But if the defendant’s actions prove
               otherwise, a court may convict on each charged offense.
Id. at ___.


[13]   The offenses under Counts I and II, attempted murder, are governed by Ind.

       Code § 35-42-1-1 and Ind. Code § 35-41-5-1. Ind. Code § 35-42-1-1 provides

       that “[a] person who . . . knowingly or intentionally kills another human being .

       . . commits murder, a felony.” Ind. Code § 35-41-5-1 provides that “[a] person

       attempts to commit a crime when, acting with the culpability required for

       commission of the crime, the person engages in conduct that constitutes a

       substantial step toward commission of the crime” and that “an attempt to

       commit murder is a Level 1 felony.” As for Counts V and VI, pointing a

       firearm, Ind. Code § 35-47-4-3 provides that “[a] person who knowingly or

       intentionally points a firearm at another person commits a Level 6 felony.”

       With respect to Counts VII and VIII, criminal recklessness, Ind. Code § 35-42-

       2-2 provided that “[a] person who recklessly, knowingly, or intentionally

       performs an act that creates a substantial risk of bodily injury to another person

       commits criminal recklessness,” and “[t]he offense of criminal recklessness as

       defined in subsection (a) is . . . a Level 6 felony if . . . it is committed while




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3068 October 7, 2020   Page 8 of 16
       armed with a deadly weapon . . . .”3 We cannot say that these statutes permit

       multiple punishments, either expressly or by unmistakable implication.

[14]   With no statutory language clearly permitting multiple convictions, we analyze

       the offenses charged under our included-offense statutes. See Wadle, 151

       N.E.3d at ___. (“With no statutory language clearly permitting multiple

       convictions, we now analyze the offenses charged under our included-offense

       statutes.”). Ind. Code § 35-38-1-6 provides that “[w]henever: (1) a defendant is

       charged with an offense and an included offense in separate counts; and (2) the

       defendant is found guilty of both counts; judgment and sentence may not be

       entered against the defendant for the included offense.” Ind. Code § 35-31.5-2-

       168 provides:

                  “Included offense” means an offense that:

                  (1) is established by proof of the same material elements or less
                  than all the material elements required to establish the
                  commission of the offense charged;

                  (2) consists of an attempt to commit the offense charged or an
                  offense otherwise included therein; or

                  (3) differs from the offense charged only in the respect that a less
                  serious harm or risk of harm to the same person, property, or
                  public interest, or a lesser kind of culpability, is required to
                  establish its commission.




       3
           Subsequently amended by Pub. L. No. 184-2019, § 11 (eff. July 1, 2019).

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3068 October 7, 2020     Page 9 of 16
[15]   As noted, the Indiana Supreme Court held that “[i]f neither offense is an

       included offense of the other (either inherently or as charged), there is no

       violation of double jeopardy” and that “[i]f, however, one offense is included in

       the other (either inherently or as charged), the court must then look at the facts

       of the two crimes to determine whether the offenses are the same.” Wadle, 151

       N.E.3d at ___.

[16]   With respect to Counts I, V, and VII, we note that Count I, attempted murder,

       alleged that Thurman “did attempt to intentionally kill . . . [] Culp, by acting

       with the culpability required for commission of the crime, engaged in conduct

       that constitutes a substantial step toward commission of the crime, to-wit:

       pointed a loaded handgun at []Culp and shot him, striking him in the right leg.”

       Appellant’s Appendix Volume II at 65. Count V, pointing a firearm as a level 6

       felony, alleged that Thurman “knowingly or intentionally pointed a firearm at

       another person, to-wit: at [] Culp.” Id. at 9. Count VII, criminal recklessness as

       a level 6 felony, alleged that Thurman was “a person who recklessly,

       knowingly, or intentionally perform[ed] an act that create[d] a substantial risk

       of bodily injury to another person, and [was] committed while armed with a

       deadly weapon, to-wit: to [Culp], at Loves Truck Stop in Tipton County, while

       armed with a .22 caliber firearm.” Id. at 60.


[17]   Count II, attempted murder, alleged that Thurman “did attempt to intentionally

       kill another human being, to-wit: [] Soto, by acting with the culpability required

       for commission of the crime, engaged in conduct that constitutes a substantial

       step toward commission of the crime, to-wit: pointed a loaded handgun at []

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3068 October 7, 2020   Page 10 of 16
       Soto and pulled the trigger, striking the driver’s side window of the truck Soto

       was sitting in.” Id. at 66. Count VI, pointing a firearm as a level 6 felony,

       alleged that Thurman “knowingly or intentionally pointed a firearm at another

       person, to-wit: at [] Soto.” Id. at 10. Count VIII, criminal recklessness as a

       level 6 felony, alleged that Thurman was “a person who recklessly, knowingly,

       or intentionally perform[ed] an act that create[d] a substantial risk of bodily

       injury to another person, and [was] committed while armed with a deadly

       weapon, to-wit: to [] Soto, at Loves Truck Stop in Tipton County, while armed

       with a .22 caliber firearm.” Id. at 60.


[18]   We conclude here that the offense of criminal recklessness may constitute an

       included offense of pointing a firearm and that the offenses of criminal

       recklessness and pointing a firearm may constitute included offenses of

       attempted murder. See, e.g., Bracksieck v. State, 691 N.E.2d 1273, 1275 (Ind. Ct.

       App. 1998) (“Under these circumstances, pointing a firearm, as a class D

       felony, and criminal recklessness, as a class D felony, are the same offense for

       double jeopardy purposes and the defendant cannot be convicted of both

       offenses without violating both state and federal prohibitions against double

       jeopardy.”). Thus, we look at the facts of the crimes to determine whether the

       offenses are the same.


[19]   In examining “the facts underlying those offenses, as presented in the charging

       instrument and as adduced at trial,” Wadle, 151 N.E.3d at ___, we note that the

       charging informations for Counts I, V, and VII, do not indicate that the facts of

       the crimes are different. Nor do the charging informations for Counts II, VI,

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3068 October 7, 2020   Page 11 of 16
       and VIII indicate that the facts of the crimes are different. We also cannot say

       that the facts adduced at trial demonstrate that the offenses were different.

[20]   The prosecutor did not delineate which acts related to which specific count.

       During closing argument, the prosecutor stated:

               He pulls that gun out of his pocket with no warning, no
               hesitation, turns with total disdain for the life and safety of Clark
               Culp, points the gun at him, and pulls the trigger. He doesn’t
               pull once, he pulls it twice. He doesn’t point at his feet. He
               points the gun at his face.

                                                    *****

               And I want you to count on that video how many seconds he’s
               got that gun extended and trained level at Clark Culp. Four
               seconds. I thought his goal was to get him stopped from walking
               up on him. Four seconds. And in deliberations I hope you will
               watch this video and have staff help you run the video at half
               speed, because when you run it at half speed, you can see the
               muzzle flashes. Two muzzle flashes. In the first muzzle flash
               [Culp] is walking towards this man, out comes the gun, he lands
               on his left foot, pushes off, slides back, and then runs like hell.
               On the second slide back, muzzle flash number one. Muzzle
               flash number two, one, two, three, four running. On the fourth
               stride the second shot. [Culp’s] back is almost completely facing
               him.

               You know what that’s called? Called specific intent to kill. It’s
               called a substantial step. It’s called attempted murder. Don’t
               walk up on me. Please don’t walk up on me. He’s not walking
               up on him. He’s running for his life in the opposite direction,
               and he’s still trying to mow him down. Trying to mow him
               down. That’s attempted murder. That’s intent to kill.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3068 October 7, 2020   Page 12 of 16
       Transcript Volume III at 103-104. The prosecutor also stated that Thurman’s

       “first reaction to this defenseless man [Culp] is to pull it out and immediately

       point it right at his face and then start firing.” Id. at 107-108.


[21]   The prosecutor played the video of Thurman’s shooting at Culp and stated:

               Now, what I want to share with you is this because you can use
               these numbers when you’re deliberating in this case. You’ve
               seen [Culp] approaching [Thurman] at this point in time. You’re
               going to see that at 6:44:29, using this counter, that he pulls the
               gun out of that jacket pocket and points it right at [Culp]. You’re
               going to see that immediately [Culp’s] hands go up, he goes into
               retreat mode, and runs for the front of the store. We’re going to
               try to play this at half speed. At half speed you’re going to see
               that he’s taken two steps back, first muzzle flash, he runs and he
               gets almost all the way up here to the sidewalk when you see the
               second muzzle flash. At 6:44:31 after [Culp] has taken two steps
               backward, you see that first muzzle flash and then at 6:44:32
               when [Culp is] in a full sprint, that’s when you’re going to see the
               second muzzle flash. . . . What you see in this four seconds is
               Attempted Murder without question whatsoever. What we
               know happened after this four seconds over here in the west,
               southwest corner of the parking lot is Attempted Murder.
Id. at 114-115. Our review of the video in State’s Exhibit 14 indicates that the

       timing mentioned in the prosecutor’s closing argument is correct and that

       Thurman raised his firearm and fired two shots at Culp four seconds before

       lowering his firearm and running away.


[22]   We also note Culp testified that Thurman pulled a firearm on him, he

       immediately put his hands up, said “All right, man,” turned his body to the

       side, and “then heard the two rounds and then took off running after I was hit
       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3068 October 7, 2020   Page 13 of 16
       with the second round.” Transcript Volume II at 191. When asked where the

       gun was pointed when Thurman raised the gun, he answered: “The weapon

       was pointed at my face.” Id. Hobbs testified that he witnessed the shooting and

       testified that “the gun was already out as I turned around,” “there was a bam,

       bam,” Thurman took off running, and “the guy that was shot at, he had went

       and ran behind a truck.” Id. at 248.


[23]   Because Thurman’s actions related to Culp were so compressed in terms of

       time, place, singleness of purpose, and continuity of action, we consider them

       one continuous transaction. See Wadle, 151 N.E.3d at ___ (“Because Wadle’s

       actions were ‘so compressed in terms of time, place, singleness of purpose, and

       continuity of action,’ we consider them ‘one continuous transaction.’”) (citing

       with a cf. designation Walker, 932 N.E.2d at 737-738 (concluding that the

       doctrine did not apply because each statutory offense—burglary, robbery, and

       criminal confinement—was a “distinct chargeable crime” with multiple victims

       involved, not “an offense and a lesser included offense”); Firestone v. State, 838
N.E.2d 468, 472 (Ind. Ct. App. 2005) (holding that convictions for rape and

       criminal deviate conduct did not violate the doctrine because the defendant

       “clearly committed two different offenses at different times”)).

[24]   With respect to Soto, the prosecutor stated:


               Now, what about Maynor Soto? [Soto] pulls into the truck stop
               that morning and he parks. He’s going to go in and get a cup of
               coffee but the first thing he does, he wants to take a nap. He’s
               tired. He rests his eyes. Imagine sitting there and he shows up.
               And we know he did show up. He’s told you he did. Debbie

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3068 October 7, 2020   Page 14 of 16
               Stowers told you she saw him over there train that gun on
               [Soto’s] vehicle not once, but twice. . . . And he gets over there
               and he asks for a ride he says, probably demands a ride. And
               [Soto] says no. And again, the response is the gun immediately
               comes out and immediately pointed right at his face. And if
               you’ll recall [Soto’s] testimony, he didn’t pull it out and point the
               gun and say, “Get out of there, I’m taking your SUV.” He fired.
               . . . [Thurman] doesn’t run like heck. He runs to the front of the
               vehicle while [Soto’s] trying to slide down as low as he can so
               he’s not a dead man, and he fires again. And [Soto] says it was
               right at him.
Id. at 108-109. Based upon the record, we similarly conclude that Thurman’s

       actions related to Soto were so compressed in terms of time, place, singleness of

       purpose, and continuity of action, that they constitute one continuous

       transaction.


[25]   To the extent the State asserts that Counts II, VI, and VIII, the charges related

       to Thurman’s acts against Soto, pertain to different acts, we note that the

       prosecutor made no temporal distinction in either the charging information or

       the jury instructions. See Wadle, 151 N.E.3d at ___ (“[P]rosecutors cannot

       avoid double jeopardy ‘by the simple expedient of dividing a single crime into a

       series of temporal or spatial units.’ Brown v. Ohio, 432 U.S. 161, 169, 97 S. Ct.
2221, 53 L. Ed. 2d 187 (1977). Accord Jackson v. State, 14 Ind. 327, 328 (1860)

       (‘The state cannot split up one crime and prosecute it in parts.’). Even if we

       could distinguish Wadle’s acts to find two separate offenses, the prosecutor

       made no temporal distinction in either the charging instrument or the jury

       instructions . . . .”).


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3068 October 7, 2020   Page 15 of 16
[26]   Under these circumstances, we conclude that Count V, pointing a firearm at

       Culp as a level 6 felony, and Count VII, criminal recklessness, are included

       offenses of Count I, attempted murder of Culp. We also conclude that Count

       VI, pointing a firearm at Soto as a level 6 felony, and Count VIII, criminal

       recklessness, are included offenses of Count II, attempted murder of Soto.


[27]   For the foregoing reasons, we affirm Thurman’s convictions for attempted

       murder under Counts I and II, vacate his convictions for pointing a firearm as

       level 6 felonies under Counts V and VI and his convictions for criminal

       recklessness as level 6 felonies under Counts VII and VIII, and remand for the

       trial court to enter a sentence consistent with this opinion. 4

[28]   Affirmed in part, reversed in part, and remanded.


       Robb, J., and Crone, J., concur.




       4
         The reversal of Thurman’s convictions under Counts V through VIII does not impact his aggregate
       sentence.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3068 October 7, 2020               Page 16 of 16